Citation Nr: 1535160	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-08 011 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had periods of active duty service from October 1990 to January 1991, from August 1991 to November 1991, from January 1999 to July 1999 and from August 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Following the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The Board previously remanded this matter for additional development in October 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in October 2014 to obtain a medical opinion.  The examiner was asked to provide an opinion addressing whether there is clear and unmistakable evidence that a current right knee disability existed prior to a qualifying period of service.  The remand requested that the examiner address medical treatment prior to the Veteran's period of service from September 2005 to September 2006, as well as complaints pertaining to the knee prior to that period of service.  The examiner was asked to consider a January 2011 statement from Dr. C.C.  If a right knee disability did not pre-exist service, the examiner was asked to address whether a right knee disability was otherwise related to a period of service.  

In February 2015, a VA physician completed an addendum opinion.  The examiner stated that there is no clear and unmistakable evidence that a right knee disability existed prior to service.  The examiner stated that the Veteran has patellofemoral syndrome, but there were no records to confirm that diagnosis prior to service.  The examiner stated that it would require speculation to state whether the condition existed prior to service.  The examiner stated that there is no evidence to support that the condition worsened in service more than would have occurred if she had not been in service.  

The opinion provided in February 2015 does not comply with the remand instructions, as the examiner did not address the medical treatment prior to service or during service.  Although patellofemoral syndrome was not documented prior to service, the record does show treatment of the right knee prior to the period of service at issue.  As noted in the previous remand, a January 2004 service treatment records noted physical therapy for the knees.  A February 2004 service treatment record noted a history of right knee pain.  A February 2004 MRI noted a mild abnormal signal with the patella suggestive of degenerative change.  The Veteran also reported knee pain in April 2005.

Service treatment records reflect that an October 2005 entry noted that the Veteran had physical therapy, including for the right knee, and had been involved in a motor vehicle accident.  In January 2006, the Veteran complained of pain in the right knee when going up and down stairs.  An April 2006 entry noted osteoarthritis of the right knee, diagnosed by a civilian physician in 2004.  In June 2006, the Veteran reported bilateral knee pain following training.  The treatment record noted that the problem was pre-existing.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In order to ensure compliance with the remand directives, a remand is necessary to obtain an opinion from the VA examiner addressing medical treatment of the right knee prior to and during service. 
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2015 VA
examiner for preparation of an addendum opinion.  If the
      February 2015 examiner is not available, another
qualified physician should review the claims file and
provide an opinion.  The examiner should address the
following questions:

a) Whether there is clear and unmistakable evidence that
any current right knee disability existed prior to a
qualifying period of service.

The examiner should specifically address any treatment
and/or diagnosis pertaining to the right knee prior to the
last period of service from August 2005 to September
2006, as well as complaints pertaining to the right knee
during that period of service.  The examiner should
consider the Veteran's report that she had knee pain
during service when climbing stairs, walking and carrying
a heavy backpack.  The examiner should also consider the
January 2011 statement of Dr. C.C., M.D.

b) If a right knee disability clearly and unmistakably
existed prior to service, is there clear and unmistakable
evidence that any preexisting right knee disability did
NOT increase in severity beyond the natural progression
of the disorder during service.  The examiner should
consider and discuss the Veteran's period of service from
August 2005 to September 2006.

c) If a current right knee disorder did not pre-exist a
qualifying period of active service, is it at least as likely as
not otherwise related to a period of active duty service.

The claims file must be made available to the examiner,
and the examiner should indicate in the report that the
claims file was reviewed.  A complete rationale for any
opinions expressed should be provided.  If an opinion
cannot be provided without resort to speculation, the
examiner should discuss why this is the case.  The
examiner should indicate whether the inability to provide
a definitive opinion is due to a need for further
information or because the limits of medical knowledge
have been exhausted regarding the etiology of the
disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/ RO
should review the claims folder and ensure that all of the
foregoing development has been conducted and completed
in full.

3.  After the requested development has been completed,
the AMC/RO should readjudicate the claim based on all
the evidence of record, including any additional
information and further development obtained as a result
of this remand.  If the benefit sought on appeal remains
denied, the Veteran and her representative should be
furnished a supplemental statement of the case and given
the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




